Citation Nr: 1133339	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-37 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II and/or the service-connected heart disease.  

2.  Entitlement to service connection for carotid stenosis, to include as secondary to the service-connected diabetes mellitus, type II and/or the service-connected heart disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's active service extended from September 1945 to November 1946 and from April 1953 to September 1972, and included a period of service in the Republic of Vietnam.  The Veteran has been awarded the Purple Heart and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for diabetes mellitus, type 2, and assigned a 20 percent rating.  The rating decision also granted service connection for peripheral neuropathy of the bilateral lower extremities with a 10 percent disability rating assigned for each foot.  The RO denied service connection for hypertension, cardiomyopathy, and carotid stenosis.  The Veteran disagreed with the denial of the claims for hypertension, cardiomyopathy and carotid stenosis, asserting that these disabilities are secondary to the service-connected diabetes mellitus, type 2.  

Before the Veteran's appeal was certified to the Board, the RO issued a rating decision in January 2011.  In that decision, the RO granted service connection for coronary artery disease (claimed as cardiomyopathy) on a presumptive basis, as due to in-service herbicide exposure in Vietnam.  As this grant of service connection raises an alternative theory of entitlement to service connection for the remaining issues on appeal, the claims have been recharacterized as shown on the cover page of this decision to include all possible theories of entitlement.  Consideration of all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that service connection, on a secondary basis, is warranted for hypertension and carotid stenosis.  Initially, the Veteran maintained that the hypertension, carotid stenosis, and cardiomyopathy, were all secondary to the service-connected diabetes mellitus, type 2.  To support this assertion, the Veteran submitted an April 2005 memo from his private doctor, J. E. Morriss, M.D. who indicated that the Veteran was being treated at his office for several medical problems.  Dr. Morriss further noted that the Veteran suffered from hypertension, cardiomyopathy and carotid stenosis, typically caused from diabetes mellitus.  Dr. Morriss did not provide a rationale for his opinion or opine as to whether the Veteran's hypertension, carotid stenosis and/or cardiomyopathy were as likely as not secondary to the diabetes mellitus.  

At a VA examination in August 2005, diagnoses of diabetes, essential hypertension, cardiomyopathy, and bilateral carotid stenosis were established, but there was no opinion as to any relationship between them.  

In another memorandum from Dr. Morriss, dated in November 2005, he once again indicated that he treated the Veteran for hypertension, cardiomyopathy and carotid stenosis, and opined that they were all related to his diabetes mellitus.  He did not provide a rationale for his opinion.  

The Veteran was examined by VA again in June 2009, but the examiner was not provided with the claim file; and, as a result, could not provide an adequate medical opinion with regard to any relationship between the service-connected diabetes and the hypertension, cardiomyopathy and carotid stenosis.  

The claims file was subsequently provided to the examiner, and in a January 2010 addendum to the June 2009 VA examination, the examiner opined that it was less likely as not that the Veteran's hypertension, cardiomyopathy and carotid stenosis were caused by or a result of his diabetes mellitus.  The examiner noted that the Veteran's service treatment records shows no supporting evidence of in-service diabetes mellitus or hypertension; and, the examiner also opined that the Veteran's hypertension most likely caused the carotid stenosis and cardiomyopathy.  

In sum, neither the opinion of Dr. Morriss, nor the VA examiner's opinion are probative in this case because neither of them provide any rationale for why the hypertension and/or carotid stenosis is, or isn't, related to the diabetes.  One doctor opines that there is a relationship between the two, and one doctor opines that there is not a relationship between the two, but neither provides a rationale for their opinion.  

Meanwhile, the RO granted service connection for coronary artery disease (CAD), claimed as cardiomyopathy, on a presumptive basis as secondary to in-service herbicide exposure.  Now that service connection has been established for CAD, the issue has been raise as to whether the hypertension and/or carotid stenosis are secondary to the service-connected CAD, to include whether the CAD aggravates the hypertension and/or carotid stenosis.  

Similarly, although the VA examiner in January 2010 opined that the diabetes mellitus did not cause the hypertension and/or the carotid stenosis, that examiner did not opine as to whether the diabetes mellitus aggravates the hypertension and/or the carotid stenosis.  

These are questions that must be addressed by a cardiologist.  

In addition, on remand, the RO should send the Veteran a letter, pursuant to the Veterans Claims Assistance Act, which notifies him how to substantiate his claim based on a theory of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence and information would substantiate a claim for service connection as secondary to a service-connected disability.

2.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal that are not already of record, including but not limited to all VA records dated since April 2005.  

3.  The Veteran should be accorded a VA heart examination for hypertension and carotid stenosis by a cardiologist due to the questions involved.  The report of examination should include a detailed account of all manifestations of hypertension and carotid stenosis.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically, is it as least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension and/or carotid stenosis is the result of or due to the Veteran's service-connected diabetes mellitus or the service-connected CAD?  If not, is the hypertension and/or the carotid stenosis aggravated (i.e. permanently worsened) beyond the natural progression by the service-connected diabetes mellitus or the CAD?  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  Following the above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



